Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 1 of 13 PageID 1



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

                                        CASE NO.:

 DENNIS WATTS,

              Plaintiff,

 vs.

 BARENTZ NORTH AMERICA, LLC
 f/k/a MAROON GROUP, LLC,
 A Foreign Limited Liability Company,

              Defendant.
                                            /

   COMPLAINT AND REQUEST FOR DECLARATORY RELIEF AND
                DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, DENNIS WATTS (“Mr. Watts” or

 “Plaintiff”), by and through his undersigned counsel, and sues the Defendant,

 BARENTZ NORTH AMERICA, LLC f/k/a MAROON GROUP, LLC

 (“Defendant” or “BNA”) and alleges the following:

       1.     Plaintiff brings these claims for age discrimination and retaliation

 against BNA for its disparate treatment and unlawful termination of Plaintiff

 based upon his age in violation of the Age Discrimination in Employment Act

 (“ADEA”), 29 U.S.C. §§ 626 (b) & (c), and 29 U.S.C. § 623(a)(1), and the

 Florida Civil Rights Act (“FCRA”), Chapter 760, Fla. Stat.

                           VENUE AND JURISDICTION

       2.     The Court has original jurisdiction over Plaintiff’s ADEA claims
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 2 of 13 PageID 2



 pursuant to 28 U.S.C. § 1331 as they arise under federal law, and has

 supplemental jurisdiction over Plaintiff’s FCRA claims as they arise out of the

 same common nucleus of operative facts as the ADEA claims.

        3.     Plaintiff is, and at all times material was, a resident of St. Johns

 County, Florida, and worked for Defendant in St. Johns County, Florida.

        4.     Venue is therefore proper in the Jacksonville Division of the

 Middle District of Florida.

                               CONDITIONS PRECEDENT

        5.     Plaintiff timely filed a Charge of Discrimination with the Equal

 Employment Opportunity Commission (“EEOC”) and the Florida Commission

 on Human Relations (“FCHR”) on or about October 18, 2018.

        6.     Plaintiff’s claims were ripe under the ADEA sixty (60) days

 thereafter, and became ripe under the FCRA one-hundred and eighty (180) days

 from the date Plaintiff filed his Charge of Discrimination.

        7.     Neither the ADEA nor the FCRA require that Plaintiff first receive

 a Notice of Right to Sue from the EEOC or FCHR once the above time limits

 have expired for the EEOC/FCHR to render a determination.

        8.     On January 21, 2021, Plaintiff received a “Dismissal and Notice of

 Rights” from the EEOC in which the EEOC stated that it “will not proceed

 further with the investigation, and makes no determination about whether

 further investigation would establish violations of the statute.”

        9.     The aforementioned “Dismissal and Notice of Rights” continued,


                                          2
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 3 of 13 PageID 3



 “[y]ou may file a lawsuit against the respondent(s) under federal law based on

 this charge in federal or state court.”

        10.    Plaintiff has satisfied all conditions precedent to this matter, and

 his claims are timely.

               EMPLOYER DEFINITIONS UNDER THE ADEA

        11.    Mr. Watts worked for BNA and its predecessors-in-interest, D.B.

 Becker Co. and Maroon Group, LLC, as an Account Manager from January 17,

 2011, until his termination on or about June 30, 2018.

        12.    Defendant was an “employer” as defined by the ADEA and the

 FCRA.

        13.    At all times relevant, Defendant employed in excess of thirty (30)

 or more employees.

                             STATEMENT OF FACTS

        14.    At all times material, Plaintiff was a sixty-three (53) and,

 eventually, a seventy-one (71) year old man who worked for Defendant.

        15.    During his employment with BNA, Mr. Watts was subjected to

 age-related comments by his BNA supervisors.

        16.    In March of 2012, during a joint sales call with Vice President Dan

 Canavan III, Mr. Canavan III stated that BNA only wanted “young Account

 Managers.”

        17.    In or about September of 2012, Dan Canavan, Sr., another of

 BNA’s managers, stated that he wanted “only young people in the sales force.”


                                           3
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 4 of 13 PageID 4



           18.   Immediately after making this remark, Mr. Canavan, Sr. admitted

 to Mr. Watts, “I don’t think I should’ve said that to you.”

           19.   Throughout the rest of Mr. Watts’s employment with BNA and its

 predecessors-in-interest, Mr. Watts was subjected to heavy pressure to retire by

 Mr. Canavan, Sr., so that BNA could achieve its goal of having predominantly

 “younger employees,” particularly in its sales force.

           20.   Mr. Watts would periodically remind Mr. Canavan, Sr., that he

 enjoyed his job, was performing quite well, was in good health, and had no

 plans to retire any time soon.

           21.   Mr. Canavan, Sr., nevertheless kept heavy pressure on Mr. Watts

 to retire throughout Mr. Watts’s years with BNA.

           22.   In January of 2016, Maroon Group, LLC purchased D.B. Becker

 Co.

           23.   Maroon Group, LLC Chief Executive Officer Mark Reichard and

 Maroon Group, LLC National Sales Manager Howard Hubert immediately

 began to pressure Mr. Watts to retire.

           24.   Dismayed and offended, Mr. Watts again reiterated that he

 enjoyed his job, was in sound health, was performing well, and did not desire to

 retire.

           25.   In February of 2017, Mr. Canavan, Sr. again humiliated and

 embarrassed Mr. Watts by pressuring him to retire during a joint sales call.

           26.   Mr. Watts could no longer endure the age-related discriminatory


                                          4
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 5 of 13 PageID 5



 comments and treatment.

        27.    Mr. Watts therefore informed Mr. Hubert that he would agree to

 retire at the end of 2017, if BNA offered him part-time employment after he

 retired from his full-time position.

        28.    BNA forced Mr. Watts to train his replacement, who was twenty-

 six (26) years old and had no sales experience and very little knowledge of the

 industry.

        29.    The part-time work that BNA eventually offered Mr. Watts

 consisted of Mr. Watts being scheduled to work a mere one (1) day per month

 and was therefore the functional equivalent of outright termination.

        30.    BNA informed Mr. Watts on or about June 30, 2018, that it had

 decided to terminate his employment.

        31.    The person who replaced Plaintiff and assumed his job

 responsibilities and duties following his termination was at least forty (40) years

 younger than Plaintiff.

        32.    Plaintiff was fired for no reason other than his advanced age.

        33.    Defendant’s reason for Plaintiff’s termination was a pretext

 designed to rid the workplace of an older worker in exchange for a younger, less-

 qualified employee.

        34.    Defendant did not have a legitimate, non-discriminatory, reason

 for terminating Plaintiff.

        35.    But for Plaintiff’s age, Defendant would not have terminated his


                                         5
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 6 of 13 PageID 6



 employment.

        36.    The persons who discriminated against Plaintiff most severely

 based on age were decision-makers in terms of the termination of Plaintiff’s

 employment.

        37.    Plaintiff has suffered damages, including, but not limited to, lost

 wages and benefits, compensatory damages, and emotional distress damages, as

 a result of Defendant’s actions.

         COUNT I- AGE DISCRIMINATION UNDER THE ADEA

        38.    Plaintiff realleges and readopts the allegations contained in

 paragraphs 1-37 of the Complaint, as if fully set forth in this Count.

        39.    Plaintiff was over forty (40) years old when he was terminated.

        40.    Plaintiff was not terminated for cause.

        41.    Plaintiff was terminated only because of his age, and would not

 have been terminated but for his age.

        42.    Defendant did not have a legitimate, non-discriminatory reason for

 terminating Plaintiff.

        43.    Plaintiff was replaced by an employee who was substantially

 younger than Plaintiff.

        44.    Plaintiff’s job duties were taken over by an employee significantly

 younger than Plaintiff, who was less qualified than Plaintiff.

        45.    Defendant’s termination of Plaintiff was willful and intentional,

 and evidences a reckless disregard for Plaintiff’s rights against age


                                          6
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 7 of 13 PageID 7



 discrimination.

         46.   Defendant had no good faith basis for terminating Plaintiff based

 on his age, and Plaintiff is entitled to liquidated damages based on these actions.

         47.   Plaintiff has no plain, adequate, or complete remedy at law for the

 actions of Defendant, which have caused, and continue to cause, irreparable

 harm.

         48.   Prior to terminating Plaintiff, Defendant did not consult with the

 EEOC, Department of Labor, or legal counsel to determine whether Plaintiff’s

 termination, based on his age, was in compliance with the ADEA.

                       REQUEST FOR RELIEF- COUNT I

         WHEREFORE, Plaintiff prays that this Court will:

         49.   Issue a declaratory judgment that the discrimination against

 Plaintiff by Defendant was a violation of Plaintiff’s rights under the ADEA;

         50.   Require that Defendant make Plaintiff whole for his losses suffered

 as a result of the discrimination through reinstatement, or, if that is not practical,

 through an award of front pay;

         51.   Grant Plaintiff a judgment against Defendant for all lost wages and

 compensatory damages, including liquidated damages;

         52.   Award Plaintiff his reasonable attorney’s fees and litigation

 expenses against Defendant pursuant to the ADEA.

         53.   Provide any additional relief that this Court deems just and proper.

          COUNT II – AGE DISCRIMINATION UNDER THE FCRA


                                           7
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 8 of 13 PageID 8




        54.    Plaintiff realleges and adopts the allegations contained in

 paragraphs 1-37, as if fully set forth in this Count.

        55.    Plaintiff was over forty (40) years old when he was terminated.

        56.    Plaintiff was not terminated for cause.

        57.    Plaintiff was discriminated against based on his age.

        58.    Defendant did not have a legitimate, non-discriminatory reason for

 terminating Plaintiff’s employment.

        59.    Plaintiff was replaced by an employee who was substantially

 younger than Plaintiff.

        60.    Plaintiff’s job duties were taken over by an employee who was

 significantly younger than Plaintiff.

        61.    The acts of Defendant, by and through its agents and employees,

 violated Plaintiff’s rights against age discrimination under the Florida Civil

 Rights Act, Chapter 760, Fla. Stat.

        62.    The discrimination to which Plaintiff was subjected was based on

 his age.

        63.    Plaintiff was fired only because of his age, and would not have

 been fired but for his age.

        64.    The conduct of Defendant and its agents and employees

 proximately, directly, and foreseeably injured Plaintiff, including, but not limited

 to, lost wages and benefits, future pecuniary losses, emotional pain and



                                           8
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 9 of 13 PageID 9



 suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of life,

 and other non-pecuniary losses.

         65.   The conduct of Defendant was so willful and wanton, and in such

 reckless disregard of the statutory rights of Plaintiff, as to entitle him to an award

 of punitive damages against Defendant to deter Defendant, and others, from

 such conduct in the future.

         66.   Plaintiff is entitled to recover reasonable attorneys’ fees and

 litigation expenses pursuant to 760.11(5), Fla. Stat.

         67.   Plaintiff has no plain, adequate or complete remedy at law for the

 actions of Defendant which have caused, and continue to cause, irreparable

 harm.

                  REQUEST FOR RELIEF AS TO COUNT II

         WHEREFORE, Plaintiff prays that this Court will:

         68.   Issue a declaratory judgment that the discrimination against

 Plaintiff by Defendant was a violation of Plaintiff’s rights under the FCRA;

         69.   Require that Defendant make Plaintiff whole for his losses suffered

 as a result of the discrimination through reinstatement, or, if that is not practical,

 through an award of front pay;

         70.   Grant Plaintiff a judgment against Defendant for damages,

 including, but not limited to, wage loss, compensatory, and punitive damages;

         71.   Award Plaintiff his reasonable attorney’s fees and litigation

 expenses against Defendant pursuant to 760.11(5), Fla. Stat.; and


                                           9
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 10 of 13 PageID 10



          72.   Provide any additional relief that this Court deems just.

                COUNT III- RETALIATION UNDER THE ADEA

          73.   Plaintiff realleges and readopts the allegations contained in

  paragraphs 1-37 of the Complaint, as if fully set forth in this Count.

          74.   The acts of Defendant by and through its agents and employees

  violated Plaintiff’s rights against being retaliated against for opposing age

  discrimination under the ADEA.

          75.   The retaliation to which Plaintiff was subjected was based on his

  expressed opposition to Defendant’s illegal age discrimination, and was willful.

          76.   The conduct of Defendant, its agents, and its employees

  proximately, directly, and foreseeably injured Plaintiff, including but not limited

  to lost wages and benefits, future pecuniary losses, emotional pain and suffering,

  humiliation, inconvenience, mental anguish, loss of consortium, loss of

  enjoyment of life, and other non-pecuniary losses.

          77.   Plaintiff is entitled to recover liquidated damages and reasonable

  attorneys’ fees and costs and litigation expenses pursuant to the ADEA.

          78.   Plaintiff has no plain, adequate, or complete remedy at law for the

  actions of Defendant, which have caused, and continue to cause, irreparable

  harm.

                      REQUEST FOR RELIEF- COUNT III

          WHEREFORE, Plaintiff prays that this Court will:

          79.   Issue a declaratory judgment that the retaliation against Plaintiff by


                                          10
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 11 of 13 PageID 11



  Defendant was a violation of Plaintiff’s rights under the ADEA;

         80.    Require that Defendant make Plaintiff whole for his losses suffered

  as a result of the retaliation through reinstatement, or, if that is not practical,

  through an award of front pay;

         81.    Grant Plaintiff a judgment against Defendant for all lost wages and

  compensatory damages, including liquidated damages;

         82.    Award Plaintiff his reasonable attorney’s fees and litigation

  expenses against Defendant pursuant to the ADEA.

         83.    Provide any additional relief that this Court deems just and proper.

               COUNT IV- RETALIATION UNDER THE FCRA

         84.    Plaintiff realleges and readopts the allegations contained in

  paragraphs 1-37 of the Complaint, as if fully set forth in this Count.

         85.    The acts of Defendant by and through its agents and employees

  violated Plaintiff’s rights against being retaliated against for opposing age

  discrimination under the FCRA.

         86.    The retaliation to which Plaintiff was subjected was based on his

  expressed opposition to Defendant’s illegal age discrimination, and was willful.

         87.    The conduct of Defendant, its agents, and its employees

  proximately, directly, and foreseeably injured Plaintiff, including but not limited

  to lost wages and benefits, future pecuniary losses, emotional pain and suffering,

  humiliation, inconvenience, mental anguish, loss of consortium, loss of

  enjoyment of life, and other non-pecuniary losses.


                                          11
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 12 of 13 PageID 12



          88.   Plaintiff is entitled to recover liquidated damages and reasonable

  attorneys’ fees and costs and litigation expenses pursuant to the FCRA.

          89.   Plaintiff has no plain, adequate, or complete remedy at law for the

  actions of Defendant, which have caused, and continue to cause, irreparable

  harm.

                      REQUEST FOR RELIEF- COUNT IV

          WHEREFORE, Plaintiff prays that this Court will:

          90.   Issue a declaratory judgment that the retaliation against Plaintiff by

  Defendant was a violation of Plaintiff’s rights under the FCRA;

          91.   Require that Defendant make Plaintiff whole for his losses suffered

  as a result of the retaliation through reinstatement, or, if that is not practical,

  through an award of front pay;

          92.   Grant Plaintiff a judgment against Defendant for damages,

  including punitive damages;

          93.   Award Plaintiff his reasonable attorney’s fees and litigation

  expenses against Defendant pursuant to the FCRA.

          94.   Provide any additional relief that this Court deems just and proper.




                                          12
Case 3:21-cv-00415-BJD-JBT Document 1 Filed 04/16/21 Page 13 of 13 PageID 13



                                 JURY TRIAL DEMAND

        Plaintiff demands trial by jury on all issues so triable.

        Dated this 16th day of April, 2021.

                                     Respectfully submitted,

                                     /s/Noah E. Storch
                                     Noah E. Storch, Esq.
                                     Florida Bar No. 0085476
                                     RICHARD CELLER LEGAL, P.A.
                                     10368 W. State Road 84, Suite 103
                                     Davie, FL 33324
                                     Telephone: (866) 344-9243
                                     Facsimile: (954) 337-2771
                                     E-mail: noah@floridaovertimelawyer.com

                                     Trial Counsel for Plaintiff




                                           13
